DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	In claim 7, lines 13, please replace the phrase “the first convex hyperboloidal mirror “is” has an aperture larger than an aperture of the …” with “the first convex hyperboloidal mirror has an aperture larger than an aperture of the …”. Similarly
	In claim 10, lines 16, please replace the phrase “the first convex hyperboloidal mirror “is” has an aperture larger than an aperture of the …” with “the first convex hyperboloidal mirror has an aperture larger than an aperture of the …”.
Allowable Subject Matter
3.	Claims 1-12 are allowed in view of applicant’s remarks.
4.	The following is an examiner’s statement of reasons for allowance; the prior art of the record fails to anticipate or fairly suggest a stereo camera including; an imaging optical system disposed in an opening provided in a vertex portion of the first convex hyperboloidal mirror; and an image sensor configured to generate an output image in which two images are simultaneously presented, the two images corresponding to two cases in which a subject is captured from two different points of view, based on light acquired from light of the subject reflected by the first convex hyperboloidal mirror, thereafter further reflected by the second convex hyperboloidal mirror, and then entering the image

	Claims 2-6 are allowed by virtue of their dependency to the above allowable independent claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Behrooz Senfi whose telephone number is 571-272-7339. The examiner can normally be reached on M-F 10:00-6:00.
	Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Kelley Christopher can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained 
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.
/BEHROOZ M SENFI/Primary Examiner, Art Unit 2482